 In the Matter of MtNTZ TELEVISION, INC., EMPLOYER,aindUNITEDELECTRICAL,RADIO AND MACHINE WORKERS OF AMERICA, UE,.PETITIONERaCase No. 21-RC-14.25.-Decided November 9, 1950DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Ben Grodsky,.hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Reynolds].Upon the entire record in this case, the Board finds:1.The Employer, a Delaware corporation, is engaged in the saleand service of television and radio sets at its plants located in Holly-wood and Long Beach, California.The Employer's main office is inChicago, Illinois, where it purchases television sets and ships themto various offices throughout the United States.The sets are shippedby rail in cardboard cartons to the Los Angeles office where they aretuned and adjusted and delivered to customers.During the 12-monthperiod ending June 30,1950, the Employer purchased materials, equip-ment, and supplies valued in excess of $3,000,000, substantially all ofwhich was shipped in interstate commerce.During the same periodit sold products and services valued in excess of $7,000,000, of whichmore than 5 percent was shipped in interstate commerce.We find, contrary to the contention of the Intervenors, that theEmployer is engaged in commerce within the meaning of the Act.'At the hearing the Intervenors,Local Union No. 196 and Local Union No. 88, Inter-national Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,AFL, sought to introduce evidence purporting to show that the Petitioner is not in com-pliance with the filing requirements of Section 9 (f), (g), and(h) of the Act,and in theirbrief except to the hearing officer's refusal to permit them to do so.We have repeatedlyheld that compliance is a matter for administrative determination,and is not litigable atthe hearing.We are, moreover,administratively satisfied that the Petitioner is in com-pliance.Treating the Employer's brief as a motion to dismiss this proceeding,we shalldeny the motion.Sun Shipbuilding and Dry Dock Company,86 NLRB 20.92 NLRB No. 6.29 30DECISIONSOF NATIONALLABOR RELATIONS BOARDWe further find that it will effectuate the policies of the Act to assertjurisdiction in this case.22.The Petitioner and Intervenors are labororganizations claimingto represent employees of the Employer.3.The Employer and the Intervenors contend thata subsistingcollective bargaining contract between them covering the employeesinvolved herein is a bar to this proceeding.This contractwas exe-cuted on July 19, 1950. ' It contains the following provisions :All employees covered by this agreement shall becomeand re-main membersof the Union in good standingas a condition ofemployment.When new employees are needed, the Companyshall first call upon the Union; however, if the Unionis unableto furnish employees satisfactory to the Company, non-Unionmen may be employed ; provided, however, that when non-Unionmen are employed,the Company shall notify the Union of suchfact within forty-eight (48) hours, and such new employees shallmake application within ten (10) days from the date of em-ployment, and must complete his application within thirty (30)days from date application is made.Upon notice by the Union that any employee is not in goodstanding, the Employer shall have a maximum of five (5) daysto replace such employee.Such replacement shall be employedin accordance with the provisions of this agreement applyingto new employees.No union-security authorization election was held under Section9 (e) (1) of the Act to authorize these provisions.Moreover, thepreferential hiring provisions go beyond the limited union-securityprovisions permitted under Section 8 (a) (3) of the Act, and wouldbe unlawfuleven ifan authorization election was held.3The Intervenors contend; however, that its agreementin this caseis savedas a bar by the provisions of Article XV. This articleprovides:Nothing in this agreement shall in any way be construed asaltering, changing, or modifying, any of the provisions of Stateor Federal law with respect to the employees concerned hereunder.In the event that State or Federal regulations or legislation shallin any manner conflict with the terms of this agreement, saidconflict shall not alter or change any of the remaining provisionsherein, but such regulations or legislation shall become a part ofthis agreement.2The Borden Company, Southern Division,91 NLRB 628.3Morely Manufacturing Company,83 NLRB 404;Pacific Outdoor Advertising Company,90 NLRB 106. MUNTZ TELEVISION, INC.31The Board has held that where, as here, a union-security clausecontains no provision expressly deferring its application, but is merelysubject to the general application of a severability clause, the union-security provision is to be interpreted as becoming immediately ef-fective and remaining so until the proper tribunal declares that it isinvalid.In these circumstances we have found the contract contain-ing such an unlawful union-security provision not to bar an election.'We find accordingly, that the contract between the Employer and theIntervenors is not a bar to this proceeding.'A question affecting commerce exists concerning the representationof employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent a unit of all production andmaintenance employees, including office and clerical employees, at theEmployer's Long Beach, California, branch, with certain specifiedexclusions.The Employer and the Intervenors contend that the unitsought by the Petitioner is inappropriate, and that only one whichincludes the employees of both the Employer's Long Beach and LosAngeles branches is appropriate.The Long Beach branch was established on September 1, 1949.Until June 1950, the Employer's Pacific Coast general manager man-aged its Long Beach branch as well as the Los Angeles branch sTelevision sets and other merchandise and equipment sold at theLong Beach branch were sent there from the Los Angeles branch.Beginning in June 1950, however, a separate manager was put incharge of th'e Long Beach branch, and by September 1, 1950, thebranch became a separate and independent unit of the Employer,responsible only to the Employer's main office at Chicago, Illinois.At no time has there been any employee interchange between the twobranches.Except for the execution of the contract of July 19, 1950,which antedated by only a few days the filing of the petition in thiscase,' there has been no history of bargaining covering the employeesin either of these branches.Under all the circumstances we find thatthe unit requested by the Petitioner is appropriate."We find that all production and maintenance employees at the Em-ployer's Long Beach, California, branch, including office and clerical4Unique Art ManufacturingCo., 83 NLRB 1250; WoodPreserving Division of theKoppers Company, Inc.,90 NLRB 125. Cf.Wyckoff Steel Company,86 NLRB 1318.5C.Hager &SonsHinge Manufacturing Company,80 NLRB 163;Wheelco InstrumentCompany,90 NLRB No. 138. We find it unnecessary to resolve the issue raised by theparties as to whether the Petitioner notified the Employer of its claim of representationbefore or after the contract was signed.eAlso described as the Hollywood branch.7Thepetition herein was filed on July 21, 1950.1Cf.Harms Hosiery Co.,Inc., 91 NLRB 330. 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees,installation and delivery men and helpers,warehousemen,parts clerks,outside servicemen,dispatchers,technicians, bench men,furniture finishers,but excluding professional men, guards,and allsupervisors as definedin the Act,constitute a unit appropriate forpurposes of collective bargaining within the meaning of Section 9 (b)of the Act.-[Text of Direction-of Election omitted from publication.in thisvolume.]